Exhibit 10.9
 
FIRST AMENDMENT TO SECURITY AGREEMENT


This FIRST AMENDMENT TO SECURITY AGREEMENT is an amendment to the Security
Agreement (the “Security Agreement”), dated January 11, 2012, between VeriTeQ
Acquisition Corporation, a Florida corporation (“Debtor”), and PositiveID
Corporation, a Delaware corporation (the “Secured Party”, collectively, the
“Parties”, or each individually, the “Party”).
 
BACKGROUND
 
Debtor has issued to the Secured Party a promissory note, pursuant to the terms
of that certain Stock Purchase Agreement, dated January 11, 2012, between the
Secured Party and Debtor (the “Stock Purchase Agreement”), in the principal
amount of Two Hundred Thousand Dollars ($200,000.00) (the “Note”).  Debtor has
also purchased certain intellectual property from Secured Party pursuant to an
Asset Purchase Agreement (the “APA”), dated August 28, 2012, which includes
certain royalty payments as consideration for that transaction.  Pursuant to the
terms herein, this Security Agreement secures the obligation of Debtor to
satisfy Debtor’s obligations under the Note and the APA. Accordingly, in
consideration of the mutual covenants and agreements set forth below, the
Parties agree as follows:
 
TERMS
 
1.             Grant of Security Interest.
 
a.             For good and valuable consideration received, the sufficiency of
which is hereby acknowledged and agreed, in order to secure Debtor’s
(a) performance under the Note and (b) payment of all costs and expenses,
including attorney’s fees, incurred in connection with realizing the value of
the security provided by this Security Agreement following an Event of Default
(as defined herein) (collectively, the “Liabilities”), Debtor grants to the
Secured Party a first lien and first priority security interest (the “Security
Interest”) in all of Debtor’s assets subject to the Stock Purchase Agreement and
APA (collectively, the “Collateral”).  This Security Interest given to Secured
Party shall also attach to all replacements and proceeds and all proceeds of any
sale or transfers of the Collateral.
 
 
b.             Notwithstanding the grant by Debtor to Secured Party of a
Security Interest in the Collateral as noted above, Secured Party agrees, after
being requested therefore, to not unreasonably withhold consent to the
subordination of its Security Interest in the Collateral to the rights of any
bank, potential investor, or other financing source who makes available to
Debtor a loan or lending facility which includes the Collateral as part of the
security securing that loan, up to $2,000,000.  Such subordination will include
Secured Party taking no action to enforce its Security Interest with regard to
such Collateral unless and until the lender has taken action to enforce its
first lien with regard to such security or in the event Debtor declares
bankruptcy.  Any consent by Secured Party to subordination of its Security
Interest in the Collateral shall be given without further payment or
consideration to Secured Party.  Secured Party further agrees that its first
perfected lien will be second in priority to the lien of the lender and agrees
to promptly execute a document mutually acceptable to Secured Party and the
lender reflecting such subordination.
 
 
 

--------------------------------------------------------------------------------

 
 
2.              Assurances; Covenants.  Debtor hereby agrees that:
 
a.            The Collateral is and will be free of all liens and security
interests of every kind and nature, except as may be in effect on the date
hereof or have been the result of actions of the Secured Party;
 
b.            Debtor will not assign, transfer, sell, convey, hypothecate,
pledge, or in any other way dispose of or encumber the Collateral while this
Security Agreement is in effect;
 
c.             Debtor will warrant and defend the Collateral and the Secured
Party’s Security Interest against the claims and demands of all persons;
 
d.             Debtor will not, without the prior written consent of the Secured
Party, borrow from anyone on the security of the Collateral, or otherwise permit
any liens, encumbrances, security interests, or adverse claims against the
Collateral, and will not permit the Collateral to be levied upon under any legal
process; and
 
e.             Debtor authorizes the Secured Party to file financing statements,
including amendments or continuations thereof, describing the Collateral, and
from time to time at the request of the Secured Party, will execute such other
documents, and will do such other acts and things, all as the Secured Party may
reasonably request, to establish and maintain a valid first, perfected security
interest in the Collateral and to enable the Secured Party to enforce its rights
and remedies hereunder with respect to the Collateral.  Notwithstanding the
foregoing, Debtor agrees to file the financing statement describing the
Collateral and perfecting Secured Party’s Security Interest promptly following
the execution of this Security Agreement with the appropriate state recording
officer.  Debtor shall deliver to the Secured Party filed marked and date
stamped copies of the financing statements within three (3) calendar days from
the day Debtor receives them from the state recording office.
 
3.             Representations and Warranties.  Debtor represents and warrants
to the Secured Party as follows:
 
a.             Debtor is a corporation duly organized, validly existing, and in
good standing and active status under the laws of the state of Florida;
 
b.             Debtor has all requisite power to own and operate its properties
and to carry on its business as now being conducted, and has all necessary
rights to conduct its business;
 
c.             Debtor has the power, authority, and legal right to execute and
deliver this Security Agreement, and to perform its obligations hereunder, and
has taken all action necessary to authorize the execution, delivery, and
performance of this Security Agreement and to authorize the transactions
contemplated hereby;
 
d.             The principal place of business and chief executive office of
Debtor is located as follows:  1690 South Congress Avenue, Suite 200, Delray
Beach, Florida 33445;
 
e.             The execution, delivery, and performance by Debtor of this
Security Agreement will not (i) contravene, conflict with, result in the breach
of, or constitute a violation of or default under the organizational documents
of Debtor, any applicable law, rule, regulation, judgment, order, writ,
injunction, or decree of any court or governmental authority, or any agreement
or instrument to which Debtor is a party or by which Debtor or its property may
be bound or affected, or (ii) result in the creation of any lien, charge, or
encumbrance upon any property or assets of Debtor pursuant to any of the
foregoing, except the liens created by this Security Agreement;
 
 
2

--------------------------------------------------------------------------------

 
 
f.              This Security Agreement constitutes a legal, valid, and binding
agreement enforceable against Debtor and the Collateral in accordance with its
terms and, without limiting the foregoing, this Security Agreement grants the
Secured Party a valid, perfected, first Security Interest in the Collateral; and
 
g.             Debtor is the owner of and has good and marketable title to all
of the Collateral, free and clear of all liens, encumbrances, security
interests, and adverse claims whatsoever.  None of the Collateral is subject to
any prohibition against encumbering, pledging, hypothecating or assigning the
same or requires notice or consent in connection therewith.
 
4.             Additional Covenants.  Debtor hereby further covenants and agrees
that, until full and final payment of and performance under the Note, Debtor
shall adhere to the following provisions, unless Secured Party shall otherwise
consent in writing:
 
a.              Liability and Property Insurance.   Maintain at Debtor’s expense
public liability and third party property damage insurance with such insurers,
in such amounts and with such deductibles as are satisfactory to Secured Party,
and maintain at Debtor’s expense insurance on the Collateral with such insurers,
against such risks, in such amounts and with such deductibles as are
satisfactory to Secured Party (including without limitation, insurance against
fire, explosion, theft, burglary, pilferage and all other hazards and risks
ordinarily insured against by other owners or users of such properties in
similar businesses), which insurance shall be evidenced by policies:
 
 
(i)
in form and substance reasonably satisfactory to Secured Party;

 
 
(ii)
for such insured values as Secured Party may reasonably require in order to
replace the property in the event of actual or constructive total loss;

 
 
(iii)
designating Secured Party and its assignees as additional co-insureds or loss
payees as their interests may appear from time to time;

 
 
(iv)
containing a “breach of warranty clause” whereby the insurer agrees that a
breach of the insuring conditions or any negligence of Debtor or any other
person shall not invalidate the insurance as to Secured Party and his assigns;
and

 
 
(v)
requiring at least thirty (30) days prior written notice to Secured Party and
his assigns before cancellation or any material change shall be effective.

 
Upon execution, Debtor shall deliver to Secured Party a certificate of insurance
evidencing insurance required by this Section 4, together with proof of payment
of all premiums and adding Secured Party as an additional insured party.  In the
event of loss or damage, Debtor shall notify Secured Party and file proofs of
loss satisfactory to Secured Party with the appropriate insurer, and, upon
receipt, endorse and deliver insurance proceeds to Secured Party.
 
 
3

--------------------------------------------------------------------------------

 
 
b.             Change of Name or Business.   Notify Secured Party within a
reasonable period of time if there is any change in the location of (i) books
and records relative to the accounts and inventory stated in subsection 3(e) of
this Security Agreement; (ii) the principal place of business or chief executive
office of Debtor stated in subsection 3(e) of this Security Agreement; or (iv)
Debtor conducts any of their business or operations in or from any new office or
location.
 
c.              Transfer of Accounts.  Not sell, assign, transfer, discount or
otherwise dispose of any promissory note or other instrument payable to Debtor,
except for collection without recourse in the ordinary course of business.
 
d.              Sale of Equipment or Collateral.  Not sell, assign, lease,
transfer or otherwise dispose of any substantial part of the equipment or
inventory, other than by sales of inventory in Debtor’s ordinary course of
business.
 
e.              Settlements Relating to Collateral.   Not compromise, settle or
adjust any claim in a material amount relating to the Collateral, other than in
Debtor’s ordinary course of business.
 
f.               Removal of Collateral.  Not remove, or cause or permit to be
removed, any of the Collateral from their present location except for sales in
the ordinary course of business.
 
5.             Default.  Each of the following shall, after receipt by Debtor of
written notice from the Secured Party and after a cure period of ten (10)
business days with respect to Section 5(a) - 5(d) below, constitute an event of
default under this Security Agreement (each, an “Event of Default”):
 
a.              Any representation or warranty made by any Debtor under this
Security Agreement or any report, certificate, financial statement, or other
information provided by Debtor to the Secured Party in connection herewith is
false or misleading in any material respect when made or deemed made;
 
b.              Debtor fails to fully and promptly perform when due any
agreement or covenant under this Security Agreement or any related document (and
such failure continues beyond the expiration of any applicable grace or cure
period);
 
c.              If a default occurs (and continues beyond the expiration of an
applicable grace or cure period) under any other agreement, undertaking or
instrument relating to any obligation of Debtor to Secured Party; or
 
d.              If Debtor is declared to be in default of any loan or other
obligation to Secured Party (and such default continues beyond the expiration of
any applicable grace or cure period).
 
In the event that Debtor substantially cures such default within the applicable
cure period, such default shall not constitute an Event of Default.
 
6.             Remedies Upon the Occurrence of an Event of a Default.
 
a.             Upon the occurrence and continuance of an Event of Default under
this Security Agreement, the Secured Party will have the right at any time and
from time to time, without further notice or demand to Debtor, to exercise the
rights and remedies upon default that are granted to a secured party under the
Uniform Commercial Code and/or that are otherwise available to the Secured Party
under this Security Agreement or otherwise available to secured creditors at law
and/or in equity under applicable law, including without limitation:
 
 
4

--------------------------------------------------------------------------------

 
 
(i) Enforce Debtor’s rights against account debtors and notify any and all
account debtors or other parties against which Debtor has a claim under the
Collateral that such Collateral has been assigned by Debtor and that the Secured
Party has a security interest therein and, if desired by the Secured Party, that
all payments should be made to the Secured Party.
 
(ii) Receive and endorse the name of Debtor upon any instruments of payment
(including payments made under any policy of insurance) that may come into the
possession of the Secured Party.
 
b.             Upon the occurrence or continuation of an Event of Default:
 
(i) Secured Party may require Debtor, at Debtor’s expense, to marshal and
assemble the Collateral and make it available to the Secured Party at a place to
be designated by the Secured Party, which is reasonable and convenient to all
parties.
 
(ii) Secured Party may, with or without judicial process, sell, lease or
otherwise dispose of, in a commercially reasonable manner, any or all of the
Collateral at public or private sale or proceedings, by one or more contracts,
in one or more parcels, at the same or different times and places, with or
without having the Collateral at the place of sale or other disposition, to such
persons or entities, for cash or credit or for future delivery, and upon such
other terms, as Secured Party may in its discretion deem best in each such
matter.  The purchaser of any of the Collateral at any such sale shall hold the
same free of any equity of redemption or other right or claim of Debtor all of
which, together with all rights of stay, exemption or appraisal under any
statute or other law now or hereafter in effect, Debtor hereby unconditionally
waives to the fullest extent permitted by law.  If any of the Collateral is sold
on credit or for future delivery, Secured Party shall not be liable for the
failure of the purchaser to pay for same and, in the event of such failure,
Secured Party may resell such Collateral.
 
(iii) Debtor further agrees that notice of the time after which any private sale
or other intended disposition or action relating to any of the Collateral is to
be made or taken, shall be deemed commercially reasonable notice thereof, and
shall satisfy the requirements of any applicable statute or other law, if such
notice is delivered or mailed not less than five (5) business days prior to the
date of the sale, disposition or other action to which the notice is
related.  Secured Party shall not be obligated to make any sale or other
disposition or take other action pursuant to such notice and may, without other
notice or publication, adjourn or postpone any public or private sale or other
disposition or action by announcement at the time and place fixed therefor, and
such sale, disposition or action may be held or accomplished at any time or
place to which the same may be so adjourned or postponed.
 
(iv) Secured Party may at its discretion retain any or all of the Collateral and
apply the retained Collateral in satisfaction of part or all of the Note.
 
 
5

--------------------------------------------------------------------------------

 
 
(v) Any cash proceeds of sale, lease or other disposition of Collateral shall be
applied as follows:
 
First:   To the expenses of collecting, enforcing, safeguarding, holding and
disposing of Collateral, and to other expenses of Secured Party in connection
with the enforcement of this Security Agreement or any other documents
including, without limitation, court costs and the fees of attorneys,
accountants and appraisers;
 
Second:   Any surplus then remaining to the payment of interest and then
principal of the Note, in such order as Secured Party elects; and
 
Third:   Any surplus then remaining to Debtor or whomever may be lawfully
entitled thereto.
 
c.            The net proceeds realized by the Secured Party upon a sale or
other disposition of the Collateral, or any part thereof, after deduction of the
expenses of retaking, holding, preparing for sale, selling or the like, and
reasonable attorneys’ fees and other expenses incurred by the Secured Party,
shall be applied to payment of (or held as a reserve against) the Liabilities,
whether or not then due, and in such order of application as the Secured Party
may from time to time elect.
 
7.              Termination.  This Security Agreement and the Security Interest
granted pursuant to this Security Agreement shall immediately terminate when the
Note and any accrued but unpaid interest thereon has been paid in full.  Upon
such termination, Debtor may take any action and file all documents necessary to
terminate all effective financing statements in the Secured Party’s favor that
are then on file or recorded with respect to the Collateral described in this
Security Agreement.  Secured Party will agree to sign any reasonably required
and reasonable documents within three (3) business days of termination of this
Security Agreement.
 
8.              Assignment.  Neither this Security Agreement nor any of the
rights, interests, or obligations arising under this Security Agreement may be
assigned by Debtor without the prior written consent of the Secured Party, of
which consent shall not be unreasonably withheld.
 
9.              Binding Effect.  Subject to Section 8 above, this Security
Agreement shall be binding upon and inure to the benefit of the Secured Party,
its respective successors and assigns, and shall be binding upon Debtor and its
successors and assigns and shall bind all persons who become bound as a Debtor
to this Security Agreement.
 
10.            Severability.  Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction
only, be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remaining provisions of this Security Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.  If any provision of this Security Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only as broad as is
enforceable.
 
11.            Titles.  The titles and headings preceding the text of the
sections of this Security Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Security Agreement or affect its
meaning, interpretation, or effect.
 
 
6

--------------------------------------------------------------------------------

 
 
12.            Waiver.  The failure of any Party to insist in any one or more
instances upon performance of any terms or conditions of this Security Agreement
shall not be construed as a waiver of future performance of any such term,
covenant, or condition, and the obligations of either Party with respect to such
term, covenant, or condition shall continue in full force and effect.
 
13.            Entire Agreement.  This Security Agreement contains the final,
complete, and exclusive expression of the understanding of Debtor and the
Secured Party with respect to the transactions contemplated in this Security
Agreement, and supersedes any prior or other contemporaneous agreement or
representation by or among the Parties related to the subject matter of this
Security Agreement.
 
14.            Amendment.  This Security Agreement may not be amended, modified,
or changed in any respect and no waiver of any requirement hereof will be
effective except by an agreement in writing signed by Debtor and the Secured
Party.
 
15.           Notices.  All notices, requests, demands, claims and other
communications under this Security Agreement will be in writing. Any notice,
request, demand, claim or other communication under this Security Agreement
shall be deemed duly given if it is sent: (a) by personal delivery, or (b) by
commercial delivery or overnight courier service that requires a signature as
evidence of delivery, and, in each case, addressed to the intended recipient as
set forth below, or to any other or additional persons and addresses as the
parties may from time to time designate in a writing delivered in a writing in
accordance with this Section 15:
 
If to Debtor:
 
VeriTeQ Acquisition Corporation
1690 South Congress Avenue, Suite 200
Delray Beach, Florida 33445
Attn: Scott Silverman

 
 
If to the Secured Party:
PositiveID Corporation
1690 South Congress Avenue, Suite 200
Delray Beach, Florida 33445
Attn: William Caragol
 
16.           Governing Law/Venue.  The validity, construction, enforcement, and
interpretation of this Security Agreement are governed by the laws of the State
of Florida and the federal laws of the United States of America, excluding the
laws of those jurisdictions pertaining to resolution of conflicts with laws of
other jurisdictions.  The Debtor and the Secured Party (a) consent to the
personal jurisdiction of the state and federal courts having jurisdiction in
Palm Beach County, Florida; (b) stipulate that the proper, exclusive, and
convenient venue for any legal proceeding arising out of this Security Agreement
is Palm Beach County, Florida, for state court proceedings, and the Southern
District of Florida, for federal district court proceedings; and (c) waive any
defense, whether asserted by a motion or pleading, that Palm Beach County,
Florida, or the Southern District of Florida, is an improper or inconvenient
venue.
 
 
7

--------------------------------------------------------------------------------

 
 
17.           Relationship.  This Security Agreement does not create or evidence
a partnership or joint venture between Debtor and the Secured Party.
 
18.           Interpretation.  Neither this Security Agreement nor any
uncertainty or ambiguity in this Security Agreement shall be construed or
resolved against any Party, whether under any rule of construction or
otherwise.  No Party to this Security Agreement shall be considered the
draftsman.  The Parties acknowledge and agree that this Security Agreement has
been reviewed, negotiated, and accepted by all the Parties and their attorneys
and shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of the
Parties.
 
19.           Time.  Time shall be of the essence with respect to all of the
provisions of this Security Agreement.
 
20.           Counterparts.  This Security Agreement may be executed (including
by facsimile transmission or portable document format) in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 
21.           Enforcement of Security Agreement.  The parties agree that
irreparable damage will occur if any of the provisions of this Security
Agreement are not performed in accordance with its specific terms or are
otherwise breached.  It is therefore agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Security Agreement
and to specifically enforce the terms and provisions of this Security Agreement
in any court of the United States or any state having jurisdiction, in addition
to any other remedy to which they are entitled.
 
22.           Remedies Cumulative.  The rights and remedies provided in this
Security Agreement are cumulative and not exclusive of any rights or remedies
provided by law, and the warranties, representations, covenants, and other
provisions of this Security Agreement shall be cumulative.
 
23.           Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS SECURITY
AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT.
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this First Amendment to
Security Agreement as of August 28, 2012.
 


 
POSITIVEID CORPORATION
 


 
By:/s/ William J. Caragol
Name:  William J. Caragol
Title: Chief Executive Officer          

 
VERITEQ ACQUISITION CORPORATION
 


 
By:/s/ Scott Silverman
Name:  Scott Silverman     
Title: Chief Executive Officer      

 
 
9